—Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered May 16, 2002, convicting him of insurance fraud in the third degree, grand larceny in the third degree, and conspiracy in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
*421The defendant’s remaining contentions are without merit. Santucci, J.P., Florio, Schmidt and Adams, JJ., concur.